Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed December 13, 2021.
Claims 1 and 11 have been amended.
Claim 7 has been canceled.
Claims 1-6 and 8-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clift et al. (US Publication 20140310599A1) in further view of Muniyasamy et al. (KR1020170081425).
Regarding claim 1, Clift teaches a method of controlling an external device by an electronic device, the method comprising: 
displaying, on a screen of the electronic device, a first user interface (UI) corresponding to first UI data received from an external server (A server provides a remote user interface (RUI) and video to a main screen during an RUI session ... The main screen and the session to the main screen are discoverable by a companion device, which pairs with the main screen and/or server ... The AVDD 12 also presents the RUI on its own display)([0005] and [0046]; Figure 3 reference element 86 - first user interface data is received and displayed on a first device (i.e. TV)); 
transmitting, to the external device, second UI data corresponding to the first UI (at block 88, transcodes the RUI for HTML5 and sends the instructions for rendering the RUI to the companion device 54)([0046]; Figure 3 reference element 88 - second user interface data corresponding to the first user interface data is transmitted to a second device (i.e. companion device)); 
receiving, from the external device, coordinates selected by a user using the external device (At block 92 the companion device receives a user selection)([0047]);
identifying coordinates, which correspond to the coordinates received from the external device, on the screen of the electronic device (the two RUIs ... are linked synchronously to each other such that what the user sees on the companion device display 56 mirrors what is seen on the AVDD display 28 … the companion device sends the screen location of the selection to the AVDD, which relays the selection to the server … user has touched … E, as indicating by border highlight 200 in FIG. 7 … RUIs are maintained to present identical appearances. Both RUIs include a “select now” element)([0043], [0047], and [0052]; a user selected position on the companion device is passed to the TV which indicates the selection position and forwards the position to the server; Figure 7 - an exemplary graphical depiction of recognized user selected position which is mirrored on both devices is shown);
obtaining additional information related to the first UI when the identified coordinates correspond to a position of the first UI displayed on the screen (Now assume that the user has touched the region of the companion device display 56 corresponding to show E … the server, which correlates the touch to a user command to present information on show E)([0052]; additional information corresponding to user selection of a position in the first user interface is obtained from a server); and 
transmitting, to the external device, the additional information and an execution command … using the additional information (The server updates the AVDD RUI at block 96, sending it to the AVDD, which transcodes the updated RUI and sends it to the companion device 54 … propagating new RUI rendering commands to both the AVDD 104 and companion device 106)([0047] and [0049]).
Clift differs from the claim in that Clift fails to explicitly teach an execution command of an application. However, an execution command of an application using additional information is taught by Muniyasamy (the broadcast program 600 may further include a merchandise 1350, as shown in FIG. 13C ... When the product 1350 is selected, the controller 170 may perform a screen mirroring function with the mobile terminal 300 and request the mobile terminal 300 to execute the shopping application)([0156]). The examiner notes Clift and Muniyasamy teach a method for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the commanding of Clift to include the application commanding of Muniyasamy such that the method controls execution of an application on an external device. One would be motivated to make such a combination to provide the advantage of seamlessly displaying relevant information on synchronized devices. 
Regarding claim 2, Clift-Muniyasamy teaches the method of claim 1, wherein the additional information comprises contact information, and the execution command of the application comprises an execution command of a phone application, an execution command of an e-mail application, or an execution command of a messenger application (Muniyasamy - When the phone number entry 1310 is selected, the controller 170 may perform a screen mirroring function with the mobile terminal 300 and request the mobile terminal 300 to connect the call to the corresponding phone number)([0155]; Figure 13a – executing an phone application is shown).
Regarding claim 4, Clift-Muniyasamy teaches the method of claim 1, wherein the obtaining of the additional information related to the first UI comprises 
obtaining the additional information related to the first UI from the external server (Clift - The server updates the AVDD RUI at block 96, sending it to the AVDD, which transcodes the updated RUI and sends it to the companion device 54)([0047]).
Regarding claim 5, Clift-Muniyasamy teaches the method of claim 1, further comprising:
transmitting identification information of the external device to the external server (Clift - The companion device 54 sends the RUI client on the AVDD an extra identifying parameter using DIAL, which in turn sends the identifying parameter to the server)([0030]); 
receiving third UI data reflecting a screen of the external device from the external server in response to the transmitting of the identification information (Clift - The extra identifying parameter can indicate the model of the companion device, which the server can correlate to capabilities so as to appropriately modify the RUI for the display of the companion device)([0030]; an appropriate RUI is transmitted to the first device); and 
transmitting, to the external device, fourth UI data corresponding to the third UI data (Clift - at block 88, transcodes the RUI for HTML5 and sends the instructions for rendering the RUI to the companion device 54)([0046]).
Regarding claim 6, Clift-Muniyasamy teaches the method of claim 5, wherein the identification information of the external device comprises identification information obtained by the electronic device in a screen sharing connection procedure with the external device (Clift - the companion device can initiate communication using the Discovery and Launch (DIAL) protocol).
Regarding claim 8, Clift-Muniyasamy teaches the method of claim 1, wherein the transmitting of the second UI data to the external device comprises transmitting video data displayed on the screen, together with the second UI data, to the external device (Clift - in addition to sending RUI graphics rendering commands to the companion device 106, the server 100 also sends video to the companion device 106)([0050]).
Regarding claim 10, Clift-Muniyasamy teaches the method of claim 1, wherein the first UI data comprises data generated according to a remote communication protocol, and the second UI data comprises data generated according to a short-range communication protocol (Clift - The interfaces 64, 65, 66 may be, without limitation, WiFi interfaces, Bluetooth interfaces, or other appropriate wireless communication interfaces including wireless telephony interfaces)([0027]).
Regarding claim 11, Clift teaches an electronic device comprising: 
a communicator implemented by a processor and configured to communicate with an external server and an external device (shown in FIG. 1, a system 10 includes a client such as an audio video display device (AVDD) 12)([0020]; Figure 1 – a device including communicator (e.g. Ethernet) configured to communicate with an external server and an external device is shown); 
a display displaying a user interface (UI) (The display 28 may be a 40″ or larger display)([0021]); and 
a processor operatively connected with the communicator and the display (the AVDD 12 can receive streaming video from the Internet ... communicating with the processor 12 ... Video is presented under control of the processor 18 on a display 28)([0021]), wherein the processor is configured to: 
display a first UI corresponding to first UI data received from the external server on a screen of the display (A server provides a remote user interface (RUI) and video to a main screen during an RUI session ... The main screen and the session to the main screen are discoverable by a companion device, which pairs with the main screen and/or server ... The AVDD 12 also presents the RUI on its own display)([0005] and [0046]; Figure 3 reference element 86 - first user interface data is received and rendered on a first device (i.e. TV)); 
control the communicator to transmit, to the external device, second UI data corresponding to the first UI (at block 88, transcodes the RUI for HTML5 and sends the instructions for rendering the RUI to the companion device 54)([0046]; Figure 3 reference element 88 - second user interface data corresponding to the first user interface data is transmitted to a second device (i.e. companion device)); 
control the communicator to receive, from the external device, coordinates selected by a user using the external device (At block 92 the companion device receives a user selection)([0047]); 
identify coordinates, which correspond to the coordinates received from the external device, on the screen of the display (the two RUIs ... are linked synchronously to each other such that what the user sees on the companion device display 56 mirrors what is seen on the AVDD display 28 … the companion device sends the screen location of the selection to the AVDD, which relays the selection to the server … user has touched … E, as indicating by border highlight 200 in FIG. 7 … RUIs are maintained to present identical appearances. Both RUIs include a “select now” element)([0043], [0047], and [0052]; a user selected position on the companion device is passed to the TV which indicates the selection position and forwards the position to the server; Figure 7 - an exemplary graphical depiction of recognized user selected position which is mirrored on both devices is shown);
obtain additional information related to the first UI when the identified coordinates correspond to a position of the first UI displayed on the screen (Now assume that the user has touched the region of the companion device display 56 corresponding to show E … the server, which correlates the touch to a user command to present information on show E)([0052]; additional information corresponding to user selection of a position in the first user interface is obtained from a server); and 
control the communicator to transmit, to the external device, the additional information and an execution command of … using the additional information (The server updates the AVDD RUI at block 96, sending it to the AVDD, which transcodes the updated RUI and sends it to the companion device 54 … propagating new RUI rendering commands to both the AVDD 104 and companion device 106)([0047] and [0049]).
Clift differs from the claim in that Clift fails to explicitly teach an execution command of an application. However, an execution command of an application using additional information is taught by Muniyasamy (the broadcast program 600 may further include a merchandise 1350, as shown in FIG. 13C ... When the product 1350 is selected, the controller 170 may perform a screen mirroring function with the mobile terminal 300 and request the mobile terminal 300 to execute the shopping application)([0156]). The examiner notes Clift and Muniyasamy teach a device for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the commanding of Clift to include the application commanding of Muniyasamy such that the device controls execution of an application on an external device. One would be motivated to make such a combination to provide the advantage of seamlessly displaying relevant information on synchronized devices. 
Regarding claim 12, Clift-Muniyasamy teaches the electronic device of claim 11, wherein the additional information comprises contact information, and the execution command of the application comprises an execution command of a phone application, an execution command of an e-mail application, or an execution command of a messenger application (Muniyasamy - When the phone number entry 1310 is selected, the controller 170 may perform a screen mirroring function with the mobile terminal 300 and request the mobile terminal 300 to connect the call to the corresponding phone number)([0155]; Figure 13a – executing an phone application is shown).
Regarding claim 14, Clift-Muniyasamy teaches the electronic device of claim 11, wherein the processor is configured to obtain the additional information related to the first UI from the external server, when obtaining the additional information related to the first UI (Clift - The server updates the AVDD RUI at block 96, sending it to the AVDD, which transcodes the updated RUI and sends it to the companion device 54)([0047]).
Regarding claim 15, Clift-Muniyasamy teaches the electronic device of claim 11, wherein the processor is configured to: 
control the communicator to transmit identification information of the external device to the external server (Clift - The companion device 54 sends the RUI client on the AVDD an extra identifying parameter using DIAL, which in turn sends the identifying parameter to the server)([0030]); 
control the communicator to receive third UI data reflecting a screen of the external device from the external server in response to the transmitting of the identification information (Clift - The extra identifying parameter can indicate the model of the companion device, which the server can correlate to capabilities so as to appropriately modify the RUI for the display of the companion device)([0030]; an appropriate RUI is transmitted to the first device); and 
control the communicator to transmit, to the external device, fourth UI data corresponding to the third UI data (Clift - at block 88, transcodes the RUI for HTML5 and sends the instructions for rendering the RUI to the companion device 54)([0046]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clift, Muniyasamy, and in further view of Shah (US Publication 20120191569A1).
Regarding claim 3, Clift-Muniyasamy teaches the method as applied above, Clift-Muniyasamy differs from the claim in that Clift-Muniyasamy fails to teach payment information and executing a payment application. However, receiving payment information and executing a payment application is taught by Shah (For example, as illustrated in FIG. 2, once the consumer is ready to make a purchase from the merchant at S1, such as by selecting a button or link on the merchant's web page ... determine whether a suitable mobile payment app 110 is installed on the consumer's device 104 ... to launch the PayPal Mobile Payment App ... to pay for his or her purchase through the streamlined payment checkout flow process)([0024-0025]). The examiner notes Clift, Muniyasamy, and Shah teach a method for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application commanding of Clift-Muniyasamy to include the payment information and application of Shah such that the method executes a payment application utilizing payment information upon user direction to purchase an item. One would be motivated to make such a combination to provide the advantage of streamlining a payment process. 
Regarding claim 13, Clift-Muniyasamy teaches the method as applied above, Clift-Muniyasamy differs from the claim in that Clift-Muniyasamy fails to teach payment information and executing a payment application. However, receiving payment information and executing a payment application is taught by Shah (For example, as illustrated in FIG. 2, once the consumer is ready to make a purchase from the merchant at S1, such as by selecting a button or link on the merchant's web page ... determine whether a suitable mobile payment app 110 is installed on the consumer's device 104 ... to launch the PayPal Mobile Payment App ... to pay for his or her purchase through the streamlined payment checkout flow process)([0024-0025]). The examiner notes Clift, Muniyasamy, and Shah teach a device for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application commanding of Clift-Muniyasamy to include the payment information and application of Shah such that the device executes a payment application utilizing payment information upon user direction to purchase an item. One would be motivated to make such a combination to provide the advantage of streamlining a payment process. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clift, Muniyasamy, and in further view of Lee et al. (US Publication 20110107388A1).
Regarding claim 9, Clift-Muniyasamy teaches the method of claim 1, wherein the transmitting of the second UI data to the external device comprises transmitting the second UI data to the external device through a screen sharing channel (Clift - The companion device 54 may communicate with a wireless network interface 64 of the AVDD 12 and with a wireless network interface 65 of the server)([0027]) and the receiving of the coordinates from the external device (Clift - (the companion device sends the screen location of the selection to the AVDD)([0047]). Clift-Muniyasamy differs from the claim in that Clift-Muniyasamy fails to teach communicating user input through a user input back channel. However, communicating user input through a user input back channel is taught by Lee (Apparatuses and methods consistent with the exemplary embodiments relate to providing a user input back channel (UIBC) in an audio/video (AV) system)([0003]). The examiner notes Clift, Muniyasamy, and Lee teach a method for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communicating of Clift-Muniyasamy to include the back channel communicating of Lee that the method communicates user input coordinates through a back channel. One would be motivated to make such a combination to provide the advantage of transmitting data between devices with low latency.  

Response to Arguments
Applicant's arguments, see page 7 of applicant's remarks, filed December 13, 2021, with respect to the claim interpretation of claim 11 have been fully considered and are persuasive. The claim is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments, see pages 7-10 of applicant’s remarks, filed December 13, 2021, with respect 35 U.S.C. 103 rejection to the  have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, the applicant argues the combination of Clift and Muniyasamy fails to teach “identifying coordinates, which correspond to the coordinates received from the external device, on the screen of the electronic device”, “obtaining additional information related to the first UI when the identified coordinates correspond to a position of the first UI displayed on the screen”, and “transmitting, to the external device, the additional information and an execution command of an application using the additional information”; in particular applicant asserts that Clift does not indicate a selection position of mirror devices “Clift … does not disclose features of identifying coordinates corresponding to positions mutually selected between two electronic devices performing mirroring” (page 8 of applicant’s arguments” and Muniyasamy’s application does not use additional information “Muniyasamy ... but does not specify that the application executed by the mobile terminal is an application using additional information” (page 9 of applicant’s arguments); the examiner respectfully disagrees. 
Clift discloses of displaying a first user interface on a TV device and a second user interface on a companion device “At block 86 the server sends the RUI to the AVDD 12, which in turn, at block 88, transcodes the RUI for HTML5 and sends the instructions for rendering the RUI to the companion device 54” ([0046]), wherein the first and second user interface mirror each other “the two RUIs ... are linked synchronously to each other such that what the user sees on the companion device display 56 mirrors what is seen on the AVDD display 28” ([0043]). Clift further discloses of receiving user selected position on the companion device “At block 92 the companion device receives a user selection” ([0047]), wherein the user selected position is passed to the TV, indicated, and forwarded to the server “the companion device sends the screen location of the selection to the AVDD, which relays the selection to the server … user has touched … E, as indicating by border highlight 200 in FIG. 7 … RUIs are maintained to present identical appearances. Both RUIs include a “select now” element” ([0047] and [0052]). An exemplary graphical depiction of recognized user selected position which is mirrored on both devices is shown in Figure 7 (i.e. border highlight select now element). 
Clift further discloses obtaining additional information corresponding to user selection of a position in the first user interface from a server “Now assume that the user has touched the region of the companion device display 56 corresponding to show E … the server, which correlates the touch to a user command to present information on show E” ([0052]) and transmitting the additional information along with an execution command to the companion device “The server updates the AVDD RUI at block 96, sending it to the AVDD, which transcodes the updated RUI and sends it to the companion device 54 … propagating new RUI rendering commands to both the AVDD 104 and companion device 106” ([0047] and [0049]).
Muniyasamy discloses of an execution command of an application using additional information “the broadcast program 600 may further include a merchandise 1350, as shown in FIG. 13C ... When the product 1350 is selected, the controller 170 may perform a screen mirroring function with the mobile terminal 300 and request the mobile terminal 300 to execute the shopping application” ([0156]). In particular, Muniyasamy depicts in Figures 13C and 13D of instructing a shopping application to display a product utilizing additional information (i.e. product selected in the broadcast program) to facilitate shopping.   
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Clift and Muniyasamy teach a method and device for controlling the display of information on a display. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the commanding of Clift to include the application commanding of Muniyasamy such that the method and device controls execution of an application on an external device. One would be motivated to make such a combination to provide the advantage of seamlessly displaying relevant information on synchronized devices. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for a mirrored user interface between devices. 
20130138728A1
20150020013A1
20170150227A1
CN103530032B
KR20170130332A
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145